[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This was an action on a promissory note. The defendant admitted all allegations except that the note was due and owing. The defendant also pleaded that the note had been paid.
The defendant had the burden of proving payment. Apuzzo v. Hoer,125 Conn. 196, 203, 4 A.2d 424 (1939); Ferrigino v. Keasbey,93 Conn. 445, 449, 106 A. 445 (1919); Mercer Electric Mfg. Co. v.Connecticut Elec. Mfg. Co., 87 Conn. 691, 697, 89 A. 909 (1914);Haddad v. Francis, 40 Conn. Sup. 567, 576, 537 A.2d 174 (1986);Mancini v. Liberty Mutual Ins. Co., 38 Conn. Sup. 541, 542,453 A.2d 784 (1982).
The defendant and his witnesses were credible. The court finds that payment in the amount of $2,200 was made.
With respect to the claimed $1,300 "offset" or credit, apart from problems of pleading and consideration, I find that the defendants did not prove by a fair preponderance of the evidence that plaintiff did unambiguously assented to such a credit.
Judgment may enter for the plaintiff in the amount of $1,300.00, plus interest of $140.00.
BY THE COURT
Bruce L. LevinJudge of the Superior Court